                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION
MERIDIAN HOLDING GROUP, LLC,

                      Plaintiff,

v.                                                           Case No: 6:20-cv-595-Orl-78DCI

ASSURANCE MEZZANINE FUND III,
L.P.,

                      Defendant.


                                            ORDER
       This cause comes before the Court for consideration without oral argument on the

following motion:

       MOTION:        Emergency Motion to Seal Exhibit A to Declaration of Robert
                      Manners in Support of Plaintiff’s Verified Complaint and
                      Emergency Motion for Temporary Restraining Order and
                      Preliminary Injunction (Doc. 6)

       FILED:         April 8, 2020



       THEREON it is ORDERED that the motion is DENIED.

       On April 7, 2020, Plaintiff filed a Complaint asserting four counts concerning Defendant’s

alleged sale and transfer of Plaintiff’s ownership interest in Webster Real Estate Holding Group,

LLC and Webster Holding Group, LLC (collectively, Webster Holdings). Doc. 1. Underlying the

action is Defendant’s financing of Plaintiff’s purchase of Webster Holdings through a Note and

Warrant Purchase Agreement dated June 28, 2019 (the Note and Warrant Agreement). Id. at 1-2.
As Plaintiff re-alleges paragraphs 1-29 in all four counts in the Complaint,1 the Note and Warrant

Agreement (which is referenced repeatedly in those paragraphs) is at issue in each count. The

Note and Warrant Agreement is also explicitly addressed in count four. Id. at 24.

        On April 8, 2020, Plaintiff filed an “Emergency Motion for Temporary Restraining Order

and Preliminary Injunction.” Doc. 5. At the same time, Plaintiff filed an “Emergency Motion to

Seal Exhibit A to Declaration of Robert Manners in Support of Plaintiff’s Verified Complaint and

Emergency Motion for Temporary Restraining Order and Preliminary Injunction.” Doc. 6 (the

Motion to Seal). In the Motion to Seal, Plaintiff references Local Rule 1.09 and states that sealing

is necessary because the Note and Warrant Agreement contains a confidentiality provision and

“Plaintiff cannot file the Note and Warrant Purchase Agreement without being in jeopardy of

Defendant claiming that Plaintiff has breached this Confidentiality obligation.” Doc. 6 at 2. Indeed,

Plaintiff quotes that confidential confidentiality provision in the Motion:

        12.16 Confidentiality. This [sic] existence and terms of this Agreement shall remain
        confidential and shall not be disclosed by either party except to employees and
        advisors who need to know the contents of this Agreement for purposes of fulfilling
        their responsibilities, the members of the Company and except as required by
        applicable law or other legal process or required by any Governmental Authority….

Id. Other than citation to Local Rule 1.09, Plaintiff provides no memorandum of legal authority

in support of the Motion to Seal – a requirement of both Local Rule 1.09(a)(vi) and 3.01(a).

        Filing documents under seal with the Court is governed by Local Rule 1.09, which provides

as follows:

        Unless filing under seal is authorized by statute, rule, or order, a party seeking to
        file under seal any paper or other matter in any civil case shall file and serve a
        motion, the title of which includes the words “Motion to Seal” and which includes
        (i) an identification and description of each item proposed for sealing; (ii) the reason
        that filing each item is necessary; (iii) the reason that sealing each item is necessary;
        (iv) the reason that a means other than sealing is unavailable or unsatisfactory to

1
  The Court may address at a later time whether the Complaint is an impermissible shotgun
pleading.



                                                  -2-
       preserve the interest advanced by the movant in support of the seal; (v) a statement
       of the proposed duration of the seal; and (vi) a memorandum of legal authority
       supporting the seal. The movant shall not file or otherwise tender to the Clerk any
       item proposed for sealing unless the Court has granted the motion required by this
       section. . . . Every order sealing any item pursuant this section shall state the
       particular reason the seal is required.

Local Rule 1.09(a). Unless good cause is shown, no order sealing any document may extend

longer than one year. Local Rule 1.09(c).

       In deciding whether to grant a motion to seal, the Court must remain cognizant of the fact

that the Eleventh Circuit recognizes a “presumptive common law right to inspect and copy judicial

records.” U.S. v. Rosenthal, 763 F.2d 1291, 1292-93 (11th Cir. 1985) (citing Nixon v. Warner

Commc’ns, Inc., 435 U.S. 589, 597 (1978)). This common law right “is instrumental in securing

the integrity of the [judicial] process.” See Chicago Tribune Co. v. Bridgestone/Firestone, Inc.,

263 F.3d 1304, 1311 (11th Cir. 2001) (per curiam); Wilson v. Am. Motors Corp., 759 F.2d 1568,

1571 (11th Cir. 1985) (per curiam) (“The district court must keep in mind the rights of a third

party—the public, ‘if the public is to appreciate fully the often significant events at issue in public

litigation and the workings of the legal system.’”) (citation omitted). With that said, the “right of

access does not apply to discovery and, where it does apply, may be overcome by a showing of

good cause[,] . . . which requires ‘balanc[ing] the asserted right of access against the other party’s

interest in keeping the information confidential.’” Romero v. Drummond Co., Inc., 480 F.3d 1234,

1245-46 (11th Cir. 2007) (quoting Chicago Tribune, 263 F.3d at 1309). The Eleventh Circuit

explained good cause as follows:

       “[W]hether good cause exists . . . is . . . decided by the nature and character of the
       information in question.” [Chicago Tribune Co., 263 F.3d] at 1315. In balancing
       the public interest in accessing court documents against a party’s interest in keeping
       the information confidential, courts consider, among other factors, whether
       allowing access would impair court functions or harm legitimate privacy interests,
       the degree of and likelihood of injury if made public, the reliability of the
       information, whether there will be an opportunity to respond to the information,




                                                 -3-
       whether the information concerns public officials or public concerns, and the
       availability of a less onerous alternative to sealing the documents.

Romero, 480 F.3d at 1246.

       The Motion to Seal is due to be denied because Plaintiff failed to provide a memorandum

of law in support of the Motion and, regardless, failed demonstrate that the exhibit at issue – the

Note and Warrant Agreement – should be sealed pursuant to Local Rule 1.09 and the Eleventh

Circuit’s standard for filing records under seal. See Rosenthal, 763 F.2d at 1293; Romero, 480

F.3d at 1245-46. Plaintiff states that it moves for sealing to comply with the confidentiality

provision of the Note and Warrant Agreement, but that assertion, standing alone, is not a basis to

seal documents within the public record. An agreement to seal records will not automatically

result in the sealing of records. Wilson, 759 F.2d at 1571 (finding that parties do not have the right

to agree on what judicial records should be sealed).

       Regardless, the Court is unconvinced that good cause exists to seal the exhibit at issue.

There is a “presumptive common law right to inspect and copy judicial records,” Rosenthal, 763

F.2d at 1292-93, which “is instrumental in securing the integrity of the [judicial] process.”

Chicago Tribune Co., 263 F.3d at 1311. Here, Plaintiff seeks to preempt that common law right

through the sealing of portions of this Court’s docket because, at base, private parties have entered

into a confidentiality agreement. Further, the Court is not convinced that a less onerous alternative

to sealing the exhibits is unavailable. Similarly, while the Court may agree that confidential

commercial information, as a general matter, could sometimes be appropriately subject to a sealing

order, it does not necessarily follow that the protection of such interests requires a complete sealing

of the exhibit at issue. Further, the Court finds that the general interests discussed in the Motion

to Seal do not outweigh the public’s common law right to open proceedings. In addition, there is

no indication that allowing access to the exhibit would impair court functions. And while this




                                                 -4-
action may not involve public figures, federal litigation such as this is a matter of public concern.

Motions such as the one before the Court, if granted, create holes in the tapestry of the common

law, weakening the public’s understanding of the judicial process and the value of judicial

decisions, neither of which can be understood fully if the public docket is marred regularly by

redactions and sealed documents.

       Finally, the Court notes that the confidentiality provision itself purports to protect the

“existence and terms of” the Note and Warrant Agreement. This litigation has already revealed

its existence and many of its terms, thus it is questionable what – if anything – remains confidential,

or how that remainder would weigh against the public’s interest already discussed. Further, the

confidentiality provision contains an exception to confidentiality “as required by applicable law or

other legal process or required by any Governmental Authority.” This Court’s order – which will

require disclosure – certainly opens that exception.

       The Motion to Seal (Doc. 6) is DENIED. Plaintiff is directed to immediately file the Note

and Warrant Agreement on the public docket.

       ORDERED in Orlando, Florida on April 9, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                                 -5-
